COPE, Judge
(specially concurring).
The appellant is correct in saying that under the version of the sentencing guidelines in effect at the time of his 1984 conviction, the facts supporting the reasons for departure had to be proven beyond a reasonable doubt. Compare State v. Mischler, 488 So.2d 523, 525 (Fla.1986) with ch. 87-110, § 2, Laws of Fla., and Florida Rules of Criminal Procedure Re: Sentencing Guidelines (Rules 3.701 & 3.988), 522 So.2d 374, 375-76 (Fla.1988). While the trial court erred in announcing that the applicable standard was a preponderance of the evidence, in the present case the error is harmless, for there is no material dispute about the facts which underpin the reasons for departure. The sentence must therefore be affirmed.